     Case: 3:20-cv-50449 Document #: 20 Filed: 04/13/21 Page 1 of 1 PageID #:57

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Western Division

EDBQ, LLC
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   3:20−cv−50449
                                                                   Honorable Iain D.
                                                                   Johnston
Illinois Department of Financial and Professional
Regulation, et al.
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 13, 2021:


        MINUTE entry before the Honorable Iain D. Johnston: In light of the plaintiff's
notice of voluntary dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i), this case is dismissed
without prejudice. Civil case terminated. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
